DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 11/04/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/04/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 8, and 15.
Applicant’s amendment left claims 4-5 and 9-12 as originally filed or previously presented.
Applicant’s amendment entered new claims 15-19.
Applicant’s amendment cancelled claims 6-7 and 13-14.
Claims 1-6, 8-12, and 15-19 filed 11/04/2021 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 101 – Modified and Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception regarding abstract ideas without significantly more. The Subject Matter 
	Regarding Claims 1, 8, and 15, Claim 1 is a process claim and Claims 8 and 15 are machine claims (Yes at Step 1), and the claims are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One).
	Claims 1, 8, and 15 recite the limitations:
analyzing the plurality of digital voltage values obtained from the plurality of voltage values output from the piezoelectric sensor in response to the strain placed upon the piezoelectric sensor by the patient as the result of the physiological event identify the  physiological event based on (i) a change in magnitude of the digital voltage values and (ii) a duration of the change in the magnitude of the digital voltage values, the change in the magnitude of the digital voltage values and the duration of the change in the magnitude of the digital voltage values representing a first point in a two-dimensional feature space;
categorizing the identified physiological event as the coughing event based on a threshold hyperplane existing in the two-dimensional feature space
which are both mental processes that can be performed in the human mind or with a pen and paper. Given the data as shown in Figs. 6, 7A, and 7B, a human could easily determine a change in magnitude of the values and a duration of the change. Even without discrete units, arbitrary units for magnitude and duration could be used mentally based on how the data is obtained. Next, a human in their mind or with a pen and paper could categorize the event as a coughing event based on a threshold hyperplane in the 2-D feature space.   

Claim 1 recites additional element not directed to the judicial exception, the limitations being:
obtaining, a plurality of digital voltage values from a monitoring device configured to be worn by a patient, the plurality of digital voltage values being obtained from a plurality of voltage values output by a piezoelectric sensor included in the monitoring device in response to strain placed upon the piezoelectric sensor by the patient as a result of a physiological event;
when the identified physiological event is categorized as the coughing event, storing data representing a time at which the coughing event occurred; and
outputting, to a display, a graph representing a frequency of coughing events based on the stored data
The claimed steps do not integrate the judicial exception with any machine that is integral to the claim or any other apparatus. The data can be received in any way (wired transmission, wireless transmission, in real-time, loaded in batches, etc.) from a generic piezoelectric sensor contained in a generic monitoring device worn by a patient (No at Step 2A Prong Two). A particular machine can be determined based on the particularity of the machine, meaningful implementation of the steps, and whether the machine performs only extra-solution or field of use steps. In this case, the machine is generically claimed, it is unclear if the machine is performing the method steps, and the machine currently performs only data-gathering and data display.

a processor;
a non-transitory memory having stored thereon executable instructions, which when executed cause the processor to perform operations including:
obtaining a plurality of digital voltage values from a monitoring device configured to be worn by a patient, the plurality of digital voltage values being obtained from a plurality of voltage values output by a piezoelectric sensor included in the monitoring device in response to strain placed upon the piezoelectric sensor by the patient as a result of a physiological event;
when the identified physiological event is categorized as the coughing event, storing data representing a time at which the coughing event occurred; and
outputting, to a display, a graph representing a frequency of coughing events based on the stored data
The additional elements recite the generic computer components of a processor and a memory for causing the processor top perform the method steps described above. The claimed steps do not integrate the judicial exception with any machine that is integral to the claim or any other apparatus. The data can be received in any way (wired transmission, wireless transmission, in real-time, loaded in batches, etc.) from a generic piezoelectric sensor contained in a generic monitoring device worn by a patient (No at Step 2A Prong Two). A particular machine can be determined based on the particularity of the machine, meaningful implementation of the steps, and whether the machine performs only extra-solution or field of use steps. In this case, the machine is generically claimed, it is unclear if the machine is performing the method steps, and the machine currently performs only data-gathering and data display. Merely applying the judicial exception to general purpose computer is insufficient to integrate the judicial exception into a practical application.

a monitoring device configured to be worn by a patient, the monitoring device including a microcontroller and a piezoelectric sensor configured to output voltage values to the microcontroller in response to strain placed upon the piezoelectric sensor by the patient as a result of a physiological event, the microcontroller being capable of performing short-range wireless communication;
a computer device capable of performing the short-range wireless communication
wherein microcontroller converts the voltage values obtained from the piezoelectric sensor to digital voltage values, and outputs the digital voltage values to the computer device using the short-range wireless communication
wherein when the identified physiological event is categorized as the coughing event, the computer device outputs an indication of the coughing event to a display, 
wherein when the identified physiological event is categorized as the coughing event, the computer device stores data representing a time at which the coughing event occurred; and
wherein the computer outputs, to the display, a graph representing a frequency of coughing events based on the stored data
The additional elements do not implement the judicial exception in a practical application as the claim recites a generic monitoring device configured to perform data-gathering and transmission to a general purpose computer. The general purpose computer is used to perform the mental process steps 
Furthermore, the claims do not recite significantly more than the judicial exception and lack an inventive step (No at Step 2B). 
Regarding Claim 1, the claimed step of obtaining data from a sensor worn by a patient refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art. Amoh (previously cited) is a reference paper on current technologies for developing ambulatory cough monitoring devices that teaches obtaining voltage values from a piezoelectric sensor worn by a patient (II. A. Sensors). The method of outputting coughing data would be considered well-understood, routine, and conventional to one having ordinary skill ion the art. Spinou (cited by the applicant) discussed the importance of cough frequency and depicts a basic frequency graph in Fig. 1. 
Regarding Claim 8, the claimed limitation of using a processor in conjunction with a non-transitory medium having instructions that cause the processor to perform the step of obtaining data from a sensor worn by a patient refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art. Amoh (previously cited) is a reference paper on current technologies for developing ambulatory cough monitoring devices that teaches obtaining voltage values from a piezoelectric sensor worn by a patient (II. A. Sensors). The method of outputting coughing data would be considered well-understood, routine, and conventional to one having ordinary skill ion the art. Spinou (cited by the applicant) discussed the importance of cough frequency and depicts a basic frequency graph in Fig. 1. 
Regarding Claim 15, the claim limitation of a piezoelectric sensor used to measure strain from a patient recites using the sensor in its well-understood, routine, and conventional manner. Amoh (previously cited) is a reference paper on current technologies for developing ambulatory cough II. A. Sensors).  The microprocessor likewise functions in its well-understood, routine, and conventional manner to obtain, digitize, and transfer data. These limitations together recite the insignificant extra-solution of data gathering. The claim also recites a generic computer device capable of performing the insignificant extra-solution activity of outputting a generic indicator to a display. The method of outputting coughing data would be considered well-understood, routine, and conventional to one having ordinary skill ion the art. Spinou (cited by the applicant) discussed the importance of cough frequency and depicts a basic frequency graph in Fig. 1. 

Regarding Claims 2 and 9, the claims further recite limitations directed to a judicial exception regarding abstract ideas for containing a mathematical relationship. The claims recite the limitation “wherein the threshold hyperplane is obtained by linear regression to optimize a margin between (i) a first class of one or more points in the two-dimensional feature space corresponding to a physiological event that is a coughing event and (ii) a second class of one or more points in the two-dimensional feature space corresponding to a physiological event that is not a coughing event.” The claims do not recite additional elements, as described above, that integrate the judicial exception in any practical application or recite significantly more than the judicial exception. Al-Momani (previously cited) is a reference paper on detection and classification of asthma attacks in wireless remote health monitoring systems that teaches that support vectors have extensively been used in classification of speech-like signals and were shown to provide higher classification capability for classification of cough than other techniques (3. Support Vector Machine (SVM) Classification).

Regarding Claims 3 and 10, each claim further recites a limitation directed to a judicial exception regarding abstract ideas. The claim recites “wherein the threshold hyperplane is updated based on a previously cited) is a reference paper on incremental adaptation of support vector machines that update with new samples (3 Incremental SVM learning). The claimed steps described above not directed to a judicial exception fail to integrate the judicial exception in any practical application or recite significantly more than the judicial exception.

Regarding Claims 4 and 11, each claim further recites a limitation directed to the judicial exception regarding abstract ideas “updating threshold hyperplane to add the created point to the first class of the one or more points in the two-dimensional feature space” and two steps not directed to a judicial exception, “receiving input from the patient identifying a coughing event at an inputted time” and  “creating, using digital voltage values from among the plurality of digital voltage values corresponding to the inputted time, a point in the two-dimensional feature space.” The claimed steps not directed to a judicial exception merely recite the insignificant extra-solution activity of data gathering. The data gathered is not any new data and would be considered well-understood, routine and conventional to one of ordinary skill in the art.

Regarding Claims 5 and 12, each claim further recites a limitation not directed a judicial exception. The claim recites the limitation “when the identified physiological event is categorized as the 

Regarding Claim 16, the system of claim 15 is further defined by a limitations not directed to the judicial exception. The claim recites that the microcontroller is configured to only transmit data when the values are greater than a threshold. This limitation would be well-understood, routine, and conventional to a data gathering step for wireless device as shown by Anisi (“An Overview of Data Routing Approaches for Wireless Sensor Networks”). Anisi teaches that a hard threshold enables the nodes to transmit their data only when it is in the required range of interest and can reduce a number of redundant and unnecessary messages in the network.

Regarding Claims 17-19, the claims recite limitations not directed to the judicial exception. The claim limitations are all directed to methods of normalizing data to prepare the data for analysis. Normalizing data is an insignificant extra solution activity directed to the process of data-gathering and manipulation before the mental process is initiated. 

Response to Arguments
Claims 6-7 and 13-14 have been cancelled and therefore the rejection of claims 6-7 and 13-14 under 35 USC § 101 have been withdrawn. 
Applicant's arguments with the respect to the rejections of claims 1-6, 8-12, and 15-19 under 35 U.S.C. 101, see pages 8-16, filed 11/04/2021, have been fully considered but they are not persuasive. 
In the first section of the arguments, the applicant points to paragraphs within the corresponding pre-grant publication of the instant application that describe problems with conventional 
In the second section of the arguments, beginning on page 12, the applicant argues that the above-recited particular machines ("a monitoring device configured to be worn by the patient" and "a piezoelectric sensor included in the monitoring device") are integral to the operation of the claimed invention and therefore the judicial exception in integrated in a practical application. The applicant further argues that claim 1 requires a feature of "outputting, to a display, a graph representing a frequency of coughing events based on the stored data," that is, the presently claimed invention requires a step of outputting to a particular machine (i.e., "a display") in order to allow the pulmonologist to receive the analyzed objective data. Accordingly, this feature of claim 1 is integral to the operation of the presently claimed invention, and as such, it is respectfully submitted that the presently claimed invention is integrated into a practical application. 

One factor is the particularity or generality of the elements of the machine or apparatus. The claim currently recites only a generic “monitoring device” which is configured to be worn by a patient containing a generic “piezoelectric sensor.” In Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939), a generic antenna was claimed with details pertaining to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. The current claim fails to include such particularities. 
Another factor is whether the machine or apparatus implements the steps of the method or if the machine is merely an object on which the method operates. The mental process steps are merely operated on a general purpose computer that communicates with the piezoelectric sensors. That is, it is not sufficiently clear that the computer implementing the steps of the method is integral to the same machine that the piezoelectric sensors are. 
The final factor to consider is whether its involvement is extra-solution activity or a field-of-use. The use of the machines of a piezoelectric sensor and a display, in this case, are linked to only extra-solution activity. The sensor performs the extra-solution step of data-gathering as described in the rejections above, and the display performs only the extra-solution activity of outputting data as described in the rejections above. 
In the third section of the arguments, beginning on page 14, the applicant argues that the claims are similar to claim 1 in both Examples 40 and 42 in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The applicant first argues that the presently claimed invention requires a combination of elements that, when taken as a whole, the claims are directed to particular improvement related to recording and classifying frequency and intensity of coughing events. Therefore, the presently claimed 
The applicant next argues that the similar to Example 42, claim 1 of the presently claimed invention requires a combination of elements that, when taken as a whole, the claims are directed to particular improvement related to recording and classifying frequency and intensity of coughing events. Therefore, the presently claimed invention claimed invention provides a specific improvement over prior systems resulting in analyzed objective data being provided to pulmonologists in order to best treat chronic cough of a patient, as demonstrated in FIGs. 6, 7A, and 7B and the corresponding description in the specification. Accordingly, it is respectfully submitted that the presently claimed invention is integrated into a practical application. The examiner disagrees. It is unclear how the current claims, which pertain to tracking coughing events and displaying them in a frequency graph, are similar to a process of standardizing data inputting remotely from different individuals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791